DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10 and 15 of U.S. Patent No. 10,503,421. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the memory storage system of claims 1and 3-8 comprises the memory storage system of claim 1, 3 and 10 and the selection circuitry of claim 15.
Regarding claim 1: Claims 1 and 15 of the patent recite a memory storage system, comprising:
biasing circuitry configured to provide a first operating voltage signal from among a plurality of operational voltage signals (claim 1, lines 2-4), the plurality of operational 
selection circuitry configured to:
         level shift a selection control signal from a second voltage domain (claim 15, lines 5-7, first domain), to the first voltage domain (claim 15, lines 4-9),
                    select a second operational voltage signal (claim 1, lines 7-9) from among the plurality of operating voltage signals in accordance with the level shifted selection control signal, and
                    provide the second operational voltage signal in the first voltage domain to a memory device of the memory storage system (claim 1, lines 21-22).
Regarding claim 3: Claim 1 of the patent recites the memory storage system of claim 1, wherein the first operating voltage signal comprises a maximum operating voltage signal (claim 1, lines 2-4) from among the plurality of operating voltage signals.
Regarding claim 4: Claim 3 of the patent recites the memory storage system of claim 1, wherein the biasing circuitry comprises:
biasing control processing circuitry configured to provide a plurality of switching control signals in response to a biasing control signal, the biasing control signal including one or more control bits indicating the first operating voltage signal from among the plurality of operating voltage signals; and
a plurality of switches configured to be selectively activated or deactivated in accordance with the plurality of switching control signals to selectively provide the first operating voltage signal.

selection control processing circuitry configured to:
      level shift the selection control signal from the second voltage domain to the first voltage domain, and
      provide a plurality of switching control signals in accordance with the level
shifted selection control signal to select the second operational voltage signal; and
a plurality of switches configured to selectively provide the second operating voltage signal from among the plurality of operating voltage signals in accordance with the plurality of switching control signals.
Regarding claim 6: Claim 15 of the patent recites the memory storage system of claim 1, wherein the selection circuitry is
configured to level shift a voltage level of the selection control signal from the first voltage domain to the second voltage domain.
Regarding claim 7: Claim 10 of the patent recites the memory storage system of claim 1, wherein the selection circuitry is configured to select a minimum operating voltage signal from among the plurality of operating voltage signals as the second operating voltage signal to minimize a power consumption of the memory device.
Regarding claim 8: Claim 1 of the patent recites the memory storage system of claim 1, wherein the plurality of operational voltage signals comprises a plurality of selectable supply voltages for operating the memory device.
.
Claims 16 and 18-20 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 15 of U.S. Patent No.10,503,421. Although the claims at issue are not identical, they are not patentably distinct from each other because It would have been obvious to one of ordinary skill in the art to recognize that claims 16 and 18-20 are either anticipated by, or would have been obvious over, the reference claims. 
Regarding claim 16: Claim 15 of the patent recites selection circuitry for providing an operating voltage signal from among a plurality of operational voltage signals, the selection circuitry comprising:
level shifting circuitry configured to shift a selection control signal from a first voltage domain to a second voltage domain corresponding to the plurality of operational voltage signals to provide a level shifted selection control signal in the second voltage domain; and
a plurality of switches configured to selectively provide the operating voltage signal in the second voltage domain based on the level shifted selection control signal to a memory device of a memory storage system.
Regarding claim 18: Claim 1 of the patent recites the selection circuitry of claim 16, wherein the operating voltage signal comprises a maximum operating voltage signal from among the plurality of operating voltage signals.

selecting a minimum operating voltage signal from among the plurality of operating voltage signals as the operating voltage signal to minimize a power consumption of the memory device.
Regarding claim 20: Claim 1 of the patent recites the selection circuitry of claim 16, wherein the plurality of operational voltage signals comprises a plurality of selectable supply voltages for operating the memory device.
Regarding claims 2 and 17: Claims 2 and 17 differs from claim 1 and 17 in reciting a maximum voltage level of the first voltage domain being greater than a maximum voltage level of the second voltage domain.
It would have been obvious to one of ordinary skill in the art to recognize that the memory storage of claim 2 and the selection of claim 17 and the memory storage system of claims 1 and 15 are identical in structure; therefore, the difference is only the functional limitation. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,949,100. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either anticipated by, or would have been obvious over, the reference claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.